Citation Nr: 1144454	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  09-03 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for mixed axonal and demylenating neuropathy (hereinafter "neuropathy").

2.  Entitlement to specially adapted housing.

3.  Entitlement to special home adaptation grant.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from Jun 1960 to June 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which denied entitlement to specially adapted housing and a special home adaption grant.  The Veteran filed a notice of disagreement (NOD) in February 2008.  A statement of the case (SOC) was issued in January 2009.  The Veteran perfected his appeal in January 2009.

This matter also comes before the Board on appeal from a January 2009 rating decision, which denied service connection for neuropathy.  The Veteran filed an NOD in January 2009.  An SOC was issued in December 2009 and the Veteran perfected his appeal in January 2010.  

The Veteran presented testimony before the Board in May 2011.  The transcript has been associated with the claims file.   


FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claims for benefits and the allocation of responsibility for obtaining such evidence; and all relevant medical and lay evidence obtainable and necessary to render a decision in these matters has been received.

2.  The Veteran currently is not shown to have diagnosed peripheral neuropathy of the lower extremities that became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military service; neuropathy has not been shown to be due to a documented injury or other event of the Veteran's active military service, including exposure to herbicides, or proximately due to or the result of a service-connected disability.  

3.  The Veteran has not been shown to be entitled to compensation for permanent and total service-connected disability:  due to loss or loss of use of both lower extremities; blindness in both eyes; loss or loss of use of one lower extremity together with residuals of organic disease or injury; due to loss or loss of use of one lower extremity together with loss of use of one upper extremity; loss or loss of use of both upper extremities; or full thickness or subdermal burns.   

4.  The Veteran has not been shown to be entitled to compensation for permanent and total service-connected disability that includes the anatomical loss or loss of use of both hands or due to blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The Veteran does not have neuropathy due to disease or injury that was incurred in or aggravated by active service; nor may any be presumed to have been incurred therein; nor is neuropathy proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).

2.  The legal requirements for specially adapted housing have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809 (2011).

3.  The legal requirements for a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R.
§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1);  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Duty to Notify 

The record shows that in November 2007 and May 2008 VCAA letters, the Veteran was informed of the information and evidence necessary to warrant entitlement to the benefits sought on appeal.  The Veteran was also advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi,  16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370 (2002). 

The United States Court of Appeals for Veterans Claims' (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

In this case, the RO provided VCAA notice to the Veteran in November 2007 (housing) and May 2008 (service connection), which was prior to the December 2007 (housing) and January 2009 (service connection) rating decisions.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

In the present appeal, the Veteran was provided with notice of what type of information and evidence was needed to substantiate the claims.  The May 2008 letter gave notice of the types of evidence necessary to establish a disability rating and effective date for the claimed service connected disability on appeal. 

In sum, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principia, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009)(Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

Furthermore, the Board finds that there has been compliance with the assistance provisions set forth in the law and regulations.  The record in this case includes some service treatment and personnel records, post-service VA and private medical records, reports of VA examination, and the transcript from the May 2011 Board hearing.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant. 

For the foregoing reasons, the Board therefore finds that VA has satisfied its duty to notify and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159(b), 20.1102 (2010); Pelegrini, supra; Quartuccio, supra; Dingess, supra.  

Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the claimant.  Thus, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 


II. Service Connection for Neuropathy

The issue before the Board involve claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of at least 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Veteran has set forth alternate theories of entitlement for service connection for  neuropathy.  He contends it is the result of exposure to herbicides during his service in the Republic of Vietnam.  He alternatively asserts that it is secondary to the service-connected hypertensive cardiovascular disease with cardiac enlargement.

Having carefully considered the Veteran's claim in light of the record and the applicable law, the Board concludes that the preponderance of the evidence is against the claim and this issue will be denied.

In some circumstances, a disease associated with exposure to certain herbicide agents will be presumed to have been incurred in service even though there is no evidence of that disease during the period of service at issue.  38 U.S.C.A. 
§ 1116(a); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  A veteran who served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(f). 

Diseases associated with such exposure include acute and subacute peripheral neuropathy.  38 C.F.R. § 3.309(e).  This shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  
38 C.F.R. § 3.307(a)(6)(ii).  The last date on which such a veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the Vietnam era.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the Veteran served in the Republic of Vietnam from November 1965 to November 1966.  He was stationed at Tan Son Nhut Air Base.   He was awarded the Vietnam Service Medal.  Therefore, having served in the Republic of Vietnam, the Veteran is presumed to have been exposed during his period of service to an herbicide agent.  38 U.S.C.A. § 1116(f).   

Although the Veteran is now presumed to have been exposed to herbicides during service, this does not mean that all of the factors for basic service connection have been met.  38 C.F.R. § 3.303(a).  The Veteran was not diagnosed with acute and subacute peripheral neuropathy to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii).  

Notwithstanding the aforementioned provisions relating to presumptive service connection, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  
Thus, on this record, the Board shall proceed with determining entitlement to service connection on a direct and secondary causation basis.  

The Veteran does not contend that neuropathy was directly incurred in service, nor does the evidence suggest such, as his service treatment records are wholly devoid of treatment, complaints, or diagnoses referable to neuropathy.  Further, it appears that neuropathy was first diagnosed in 1996.  This absence of evidence of complaints or treatment for neuropathy, until 28 years after his discharge from service, constitutes negative evidence against the claim because it tends to disprove that neuropathy is the result of an incident of the Veteran's service.  

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or disease was incurred in service, which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).  

Instead, the Veteran contends that neuropathy is secondary to the service-connected hypertensive cardiovascular disease with cardiac enlargement.  Here, there is no such competent evidence that establishes a relationship between neuropathy and hypertensive cardiovascular disease.  The December 2008 VA examiner, a cardiologist, opined that there was no etiological relationship between neuropathy and the presence of hypertension.  The examiner reasoned that a review of the claims folder and physical examination of the Veteran, revealed no suggestion that vascular disease caused the Veteran's neurologic difficulties.  Notably, VA outpatient treatment records repeatedly indicated that neuropathy was of unknown etiology, to include records dated in October 2006 and August 2007.  There was even suggestion in the record that the Veteran's gait disturbance manifested after a 1994 head on motor vehicle accident.  

The Board further finds that in May 2009, it was thought that the Veteran's history seemed to indicate that neuropathy was an immune process as he responded clinically to intravenous immunoglobulin.  VA treatment providers in January 2010 also attributed neuropathy to back and neck injuries. 

In short, service connection is not warranted on a direct, presumptive or secondary basis.  Though the Veteran contends that he has neuropathy that is related to his exposure to Agent Orange and/or secondary to the service-connected hypertensive cardiovascular disease, there is no medical evidence on file supporting the Veteran's assertion and his statements do not constitute competent evidence of a medical nexus opinion.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

The evidence is not in relative equipoise.  Thus, the preponderance of the evidence is against the claim, and the appeal must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 


III. Specially Adapted Housing

The Veteran is seeking specially adapted housing.  Under 38 C.F.R. § 3.809, a certificate for specially adapted housing may be extended to a Veteran if he had active duty service after April 20, 1898.  The Veteran must be rated permanent and total for a disability due to:  (1) loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes; (3) loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheel chair; (4) loss or loss of use of one lower extremity together with loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheel chair; (5) loss or loss of use of both upper extremities; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.   

"Precludes locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

In the instant case, the Veteran did serve on active duty after April 20, 1898; however, he is not rated permanent and total for a disability due to (1) through (6) listed above.  38 C.F.R. § 3.809.  While service connection is currently in effect for hypertensive cardiovascular disease with cardiac enlargement rated as permanent and total from January 1995, it has not been productive of the Veteran's loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, or a wheelchair.  This has been caused by the Veteran's neuropathy, which has found not to be service-connected in the instant decision.   Hypertensive cardiovascular disease has also not resulted in blindness in both eyes, loss or loss of use of the upper extremities, or full thickness or subdermal burns.  Id. 

Although the Board acknowledges the Veteran's service and sacrifice for his country, and is sympathetic to his current physical condition, the Board must apply the law as it exists, and the Board is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations, which govern Veteran's benefits administered by the Secretary of VA.  See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (the Board must apply "the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant]'", quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  

Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for specially adapted housing sought in this appeal.  Entitlement to specially adapted housing is precluded as a matter of law.   
See Sabonis v. Brown, 6 Vet. App. 426 (1994) (where the law is dispositive, the claim should be denied due to a lack of legal merit).  


IV. Special Home Adaptation Grant

The Veteran is seeking a special home adaptation grant.  Under 38 C.F.R. § 3.809a,  certificate for eligibility for assistance in acquiring necessary special home adaptations may be extended to a Veteran if not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under § 3.809 or previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  The Veteran must be rated as permanent and total for a disability that  (1) includes the anatomical loss or loss of use of both hands or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk,  or (iv) residuals of an inhalation injury including, but not limited, to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease.  38 C.F.R. § 3.809a. 

In the instant case, while entitlement to specially adapted housing under 38 C.F.R. § 3.809 has been denied and the Veteran has not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a), he has not been rated permanent or total for a disability that includes the anatomical loss or loss of use of both hands or due to blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  The only permanent and total disability currently in effect is for hypertensive cardiovascular disease.  However, more pertinent, is that there has been no objective evidence that the Veteran has anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.  Id. 

Although the Board acknowledges the Veteran's service and sacrifice for his country, and is sympathetic to his current physical condition, the Board must apply the law as it exists.  Based on the aforementioned, the Veteran does not satisfy the threshold legal eligibility requirements for a special home adaptation grant sought in this appeal.  Entitlement to a special home adaptation grant is precluded as a matter of law.   See Sabonis, supra.    


ORDER

Entitlement to service connection for neuropathy is not warranted.  Entitlement to specially adapted housing is not warranted.  Entitlement to special home adaptation grant is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


